EXHIBIT 10.15
THE GOODYEAR TIRE & RUBBER COMPANY
OUTSIDE DIRECTORS’ EQUITY PARTICIPATION PLAN
(As Adopted February 2, 1996 and last Amended October 7, 2008)

1.   Purpose. The purpose of the Plan is to enable The Goodyear Tire & Rubber
Company (the “Company”) to (a) attract and retain outstanding individuals to
serve as non-employee directors of the Company, (b) further align the interests
of non-employee directors with the interests of the other shareholders of the
Company by making the amount of the compensation of non-employee directors
dependent in part on the value and appreciation over time of the Common Stock of
the Company, and (c) permit each non-employee director to defer receipt of all
or a portion of his or her annual retainer until after retirement from the Board
of Directors of the Company.

2.   Definitions. As used in the Plan, the following words and phrases shall
have the meanings specified below:

     “Account” means any of, and “Accounts” means all of, the Equity
Participation Accounts and the Retainer Deferral Accounts maintained in the
records of the Company for Participants.
     “Accrual” means any dollar amount credited to an Account, including Special
Accruals, Quarterly Accruals, Retainer Deferral Accruals, Dividend Equivalents
and Interest Equivalents.
     “Beneficiary” means the person or persons designated by a Participant
pursuant to Section 12.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Compensation Committee of the Board.
     “Common Stock” means the Common Stock, without par value, of the Company.
     “Conversion Date” means, with respect to each Account of each Retired
Outside Director, the later of (i) the first business day of the seventh month
following the month during which such Retired Outside Director terminated his or
her service as a member of the Board, or (ii) the fifth business day of the
calendar year following the calendar year during which such Retired Outside
Director terminated his or her service as a member of the Board. For all
balances that are earned and vested after December 31, 2004, the term
“termination of service” means a separation from service as defined in
Section 409A of the Code.
     “Dividend Equivalent” means, with respect to each dividend payment date for
the Common Stock, an amount equal to the cash dividend per share of Common Stock
which is payable on such dividend payment date.

1



--------------------------------------------------------------------------------



 



     “Equity Participation Account” means a bookkeeping account maintained by
the Company for a Participant to which Quarterly Accruals and Dividend
Equivalents are credited in respect of Outside Directors through the Conversion
Date (and, with respect to each Outside Director serving as a Director on
February 2, 1996, a Special Accrual will be credited) and Interest Equivalents
are credited subsequent to the Conversion Date, which Account shall be
denominated in Units until the Conversion Date and, thereafter, shall be
denominated in dollars.
     “Fair Market Value of Common Stock” means, in respect of any date on or as
of which a determination thereof is being or to be made, the closing market
price of the Common Stock reported on the New York Stock Exchange Composite
Transactions Tape on such date, or, if the Common Stock was not traded on such
date, on the next preceding day on which sales of shares of the Common Stock
were reported on the New York Stock Exchange Composite Transactions tape.
     “Interest Equivalent” has the meaning assigned in Section 11(C).
     “Outside Director” means and includes each person who, at the time any
determination thereof is being made, is a member of the Board and who is not and
never has been an employee of the Company or any subsidiary or affiliate of the
Company.
     “Participant” means and includes, at the time any determination thereof is
being made, each Outside Director and each Retired Outside Director who has a
balance in his or her Accounts.
     “Restricted Stock Unit” means the Units issued pursuant to a Restricted
Stock Grant under Section 8 of the Company’s 2008 Performance Plan so long as
such Units remains subject to the restrictions and conditions specified in this
Plan pursuant to which such Restricted Stock Grant is made.
     “Retainer” means with respect to each Outside Director the retainer fee
payable to such Outside Director by the Company, plus all meeting attendance
fees payable by the Company to such Outside Director, in respect of a calendar
quarter.
     “Retainer Deferral Account” means a bookkeeping account maintained by the
Company for a Participant to which Retainer Accruals and Dividend Equivalents
are credited through the Conversion Date and Interest Equivalents are credited
subsequent to the Conversion Date, which Account shall be denominated in Units
until the Conversion Date and, thereafter, shall be denominated in dollars.
     “Retired Outside Director” means an Outside Director who has terminated his
or her service as a member of the Board and is entitled to receive distribution
of the cash balance of his or her Account or Accounts as provided in Section 10.
     “Plan” means The Goodyear Tire & Rubber Company Outside Directors’ Equity
Participation Plan, the provisions of which are set forth herein.

2



--------------------------------------------------------------------------------



 



     “Quarterly Accrual” has the meaning assigned in Section 7.
     “Retainer Deferral Accrual” has the meaning assigned in Section 8.
     “Special Accrual” has the meaning assigned in Section 7.
     “Unit” means an equivalent to a hypothetical share of Common Stock which is
the denomination into which all dollar Accruals (other than Interest
Equivalents) to any Account are to be translated. Upon the Accrual of any dollar
amount to any Account on or prior to the Conversion Date thereof, such dollar
amount shall be translated into Units by dividing the dollar amount of such
Accrual by the Fair Market Value of the Common Stock on the day on or as of
which such Accrual to the Account is made or, if not made on a day on which the
New York Stock Exchange is open for trading, on the trading day next following
the date of the Accrual. Units, and the translation thereof from dollars, shall
be calculated and recorded in the Accounts rounded to the fourth decimal place.
     “Year of Service” means, with respect to each Outside Director, the twelve
month period commencing with the date of the individuals’ election as an Outside
Director or any anniversary thereof.

3.   Effective Date. The Plan is adopted on, and is effective on and after,
February 2, 1996.

4.   Eligibility. Each person who serves as an Outside Director at any time
subsequent to February 1, 1996 is eligible to participate in the Plan.

5.   Administration. Except with respect to matters expressly reserved for
action by the Board pursuant to the provisions of the Plan, the Plan shall be
administered by the Committee, which shall have the exclusive authority except
as aforesaid to take any action necessary or appropriate for the proper
administration of the Plan, including the full power and authority to interpret
the Plan and to adopt such rules, regulations and procedures consistent with the
terms of the Plan as the Committee deems necessary or appropriate. The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, shall be final and binding on the Company and the
Participants.

6.   Equity Participation Accounts. There shall be established and maintained by
the Company an Equity Participation Account with respect to each Outside
Director to which Accruals shall be made from time to time in accordance with
the provisions of the Plan.

7.   (A) Quarterly Accruals. On the first date of each calendar quarter,
commencing April 1, 2007 and ending on October 1, 2008 for service through
September 30, 2008, the Company shall credit $23,750 ($20,000 in respect of each
quarter during the period beginning July 1, 2005 and ended on December 31, 2006,
$17,500 in respect of each quarter during the period beginning July 1, 2004 and
ended on June 30, 2005, $7,500 in respect of each quarter during the period
beginning January 1, 2003 and ended on June 30, 2004, $2,500 in respect of each
quarter during the period beginning July 1, 1998 and ended on December 31, 2002
and $2,000 in respect of each quarter during the period beginning April 1, 1996

3



--------------------------------------------------------------------------------



 



    and ended on June 30, 1998) to the Equity Participation Account of each
Outside Director who is then a member of the Board of Directors and served as a
member of the Board for the entire calendar quarter ended immediately prior to
such day (each a “Quarterly Accrual”).

(B) (1) Special Accruals. The Company shall credit to the Equity Participation
Account of each Outside Director who was an Outside Director on January 1, 2007,
a $3,750 accrual as of April 2, 2007.
(B) (2) Special Accruals. On April 13, 2004, the Company shall credit to the
Equity Participation Account of each Outside Director eligible to receive a
quarterly accrual as of April 1, 2004, an additional credit in the amount of
$20,000.
(B) (3) Special Accruals. On February 2, 1996, the Company shall credit to the
Equity Participation Account of each Outside Director then serving as a member
of the Board of Directors a special, one-time credit (a “Special Accrual”), the
amount of which shall be determined in accordance with the following formula:
 N 
SP = [FRPA - FQC] / 1.01943
where,
SP is the dollar amount of the Special Accrual in respect of a participating
Outside Director at February 2, 1996;
FRPA is the future value of an annuity at age 70 under the Retirement Plan for
Outside Directors (as provided by Watson Wyatt and based on the UP-1984
mortality table) that would be needed to provide a lifetime annuity at age 70
assuming the benefit increases 3% per year starting in 1997.
FQC is the future value of quarterly accruals, calculated on the value at age 70
of $1,000 quarterly accruals to the Equity Participation Account of the
participating Outside Director starting April 1, 1996, assuming a compound
annual growth rate of 8%. N is the number of quarters until the Outside Director
retires having attained age 70.
(C) Restricted Stock Units Grant. Effective for service after October 1, 2008 to
be granted January 1, 2009 and on the first date of each succeeding calendar
quarter, each Outside Director who is then a member of the Board of Directors
and served as a member of the Board for any portion of the calendar quarter
ended immediately prior to such day, will be granted the number of Restricted
Stock Units that will be equal to $23,750 (or the pro-rata amount based on the
number of days of service in the quarter if the Outside Director did not serve
the whole quarter) divided by the Fair Market Value of Common Stock for such
grant date, or if the New York Stock Exchange is not open for trading on such
date, the grant date shall be the next following trading date. For the last
quarterly grant with respect to the last quarter of Board service, any
fractional amount of the $23,750 (or the pro-rata amount based on the number of
days of service in the quarter if the Outside Director did not serve the whole
quarter) that is not utilized in converting the grant into whole shares of
Restricted Stock when added to any outstanding fractional restricted stock unit
shall be paid in cash when the shares are distributed pursuant to 10. (C).

4



--------------------------------------------------------------------------------



 



(D) Translation of Accruals into Units. Each Accrual (other than Interest
Equivalents) to an Equity Participation Account shall be translated into Units
by dividing the dollar amount thereof by the Fair Market Value of the Common
Stock on the day as of which such Accrual is made, or, if the date on or as of
which such Accrual is made is not a day on which the New York Stock Exchange is
open for trading, on the next following trading day. Upon such translation of an
Accrual into Units, the resulting number of Units shall be credited to the
relevant Equity Participation Account (in lieu of the dollar amount of such
Accrual) and such Accrual shall continue to be denominated in such number of
Units until the Conversion Date for such Account, when the Units will be
converted into a dollar amount equal to the product of (i) the number of Units
credited to such Account on such Conversion Date, multiplied by (ii) the Fair
Market Value of the Common Stock on such Conversion Date.

8.   Retainer Deferral Accounts. Each Outside Director may, at his or her sole
election, defer receipt of 25%, 50%, 75% or 100% of his or her Retainer payable
in respect of and during any calendar year by electing to have such amount
credited to his or her Retainer Deferral Account (herein referred to as a
“Retainer Account Accrual”). Each deferral election, if any, shall be made by an
Outside Director annually, must be in respect of an entire calendar year and
shall be made not later than, and shall become irrevocable as of, June 30th of
the year prior to the calendar year in respect of which such election is being
made. The dollar amount of each Retainer Account Accrual shall be translated (in
the manner specified in Section 7(C)) into Units on the date such Retainer
Account Accrual is credited to the relevant Retainer Deferral Account, which
shall be the day on which the payment of such portion of the Retainer would have
been made absent the election of the Outside Director to defer the payment of
all or a portion thereof. Upon such translation into Units, the resulting number
of Units shall be credited to the relevant Retainer Deferral Account (in lieu of
the dollar amount of such Accrual) and such Accrual shall continue to be
denominated in such number of Units until the Conversion Date, when the Units
will be converted into a dollar amount equal to the product of (i) the number of
Units credited to such Retainer Deferral Account on such Conversion Date,
multiplied by (ii) the Fair Market Value of the Common Stock of such Conversion
Date.

9.   Dividend Equivalents. With respect to each Account and Restricted Stock
Unit, from time to time through the relevant Conversion Date each Unit in such
Account and Restricted Stock Unit shall be credited with a Dividend Equivalent
at the same time as cash dividends are paid on shares of the Common Stock.
Dividend Equivalents credited to each Account and Restricted Stock Unit shall be
automatically translated into Units or Restricted Stock Units by dividing the
dollar amount of such Dividend Equivalents by the Fair Market Value of the
Common Stock on the date the relevant Dividend Equivalent is accrued to such
Account and Restricted Stock Unit. The number of Units or Restricted Stock Units
resulting shall be credited to such Account and Restricted Stock Unit (in lieu
of the dollar amount of such Accrual) and such Accrual shall be denominated in
Units until the Conversion Date.

10.   Eligibility For Benefits. (A) Equity Participation Accounts. (1) For all
balances that were earned and vested prior to January 1, 2005, each Retired
Outside Director shall be entitled to receive the balance of his or her Equity
Participation Account in accordance with the

5



--------------------------------------------------------------------------------



 



    provisions of Section 11 of the Plan, unless the Board of Directors acts to
reduce the amount of, or to deny the payment of, the Equity Participation
Account of such Retired Outside Director; provided, however, that the Board of
Directors shall not have the authority to reduce the amount of, or to deny the
payment of, the Equity Participation Account of any Outside Director who
terminates his or her service on the Board of Directors if (i) prior to such
termination of service, the Retired Outside Director either (s) had five or more
years of service and had attained age 70, or (y) had ten or more years of
service and had attained age 65, or (ii) such termination was due to the death
of the Outside Director. Notwithstanding the foregoing, the Board may at any
time deny the payment of, or reduce the amount of, the Equity Participation
Account of any Participant if, in the opinion of the Board, such Participant was
engaged in an act of misconduct or otherwise engaged in conduct contrary to the
best interest of the Company. (2) For all balances that are earned or vested
after December 31, 2004, each Retired Outside Director shall be entitled to
receive the balance of his or her Equity Participation Account in accordance
with the provisions of Section 11 of the Plan. Notwithstanding the foregoing,
the Board may at any time deny the payment of, or reduce the amount of, the
Equity Participation Account or to forfeit all or part of the Restricted Stock
Units of any Participant if, in the opinion of the Board, such Participant was
engaged in an act of misconduct or otherwise engaged in conduct detrimental to
the Company.

  (B)   Retainer Deferral Accounts. Each Retired Outside Director shall be
entitled to receive the balance, if any, of his or her Retainer Deferral Account
in accordance with the provisions of Section 11 of the Plan.     (C)  
Restricted Sock Units. Each Outside Director will receive shares of Common Stock
for their Restricted Stock Units on the fifth business day of the calendar
quarter following the quarter of his or her separation from Board service.

11.  Payment of Accounts. (A) All distributions of Equity Participation Accounts
and Retainer Deferral Accounts to Participants shall be made in cash.

(B) In the case of each Retired Outside Director, the Units credited to his or
her Equity Participation Account and Retainer Deferral Account, respectively,
shall, on the Conversion Date for such Retired Outside Director, be converted to
a dollar denominated amount by multiplying the number of Units in each of the
Accounts by the Fair Market Value of the Common Stock on such Conversion Date.
(C) For all balances that were earned and vested prior to January 1, 2005, from
and after the Conversion Date until paid, the balance (expressed in dollars) of
the Equity Participation Account, and, if any, of the Retainer Deferral Account,
of each Retired Outside Director shall be credited monthly until paid with
“Interest Equivalents”, which shall be equal to one-twelfth (1/12th) of the
product of (x) the dollar balance of such Account, multiplied by (y) the sum
(expressed as a decimal to six places) of the rate equivalent to the prevailing
annual yield of United States Treasury obligations having a maturity of ten
years (or, if not exactly ten years, as close to ten years as possible without
exceeding ten years) at the Conversion Date, plus one percent (1%).

6



--------------------------------------------------------------------------------



 



(D) (1) For all balances that were earned and vested prior to January 1, 2005,
the Accounts of each Retired Outside Director will be paid in ten (10) annual
installments commencing on the fifth business day following the Conversion Date
with respect to such Accounts, and thereafter on each anniversary of such
Conversion Date; each installment to be in an amount equal to the total dollar
balance of such Accounts on the fifth business day prior to the date such annual
installment is due and payable divided by the number of installments remaining
(including the annual installment then being calculated for payment) to be paid.
(D) (2) For all balances that are earned or vested after December 31, 2004, the
payment of such balance shall be made in a lump sum payment on the fifth
business day following the Conversion Date in respect of such Retired Outside
Director.
(E) (1) For all balances that were earned and vested prior to January 1, 2005,
the Committee may, in its sole discretion, elect to pay the Equity Participation
Account or the Retainer Deferral Account, or both, of any Retired Outside
Director in a lump sum or in fewer than ten installments. In the event that the
Committee shall elect to make a lump sum payment of an Account of any Retired
Outside Director (or to make payment thereof in fewer than ten annual
installments), the payment of such lump sum shall be made (or such installments
shall commence) on the fifth business day following the Conversion Date in
respect of such Retired Outside Director.
(F) In the even of the death of an Outside Director, the entire balance of his
or her Accounts shall be eligible for payment which shall be made in a lump sum
on the Conversion Date for his or her Accounts.
(G) In the event of the death of a Retired Outside Director, the entire balance
of his or her Accounts(s) shall be paid on the Conversion Date for his or her
Accounts (if it has not occurred) or on the next occurring anniversary thereof.

12.  Designation of Beneficiary. A Participant may designate a person or persons
(the “Beneficiary”) to receive, after the Participant’s death, any remaining
benefits payable under the Plan. Such designation shall be made by the
Participant on a form prescribed by the Committee. The Participant may at any
time change or revise such designation by filing a new form with the Committee.
The person or persons named as beneficiary in the designation of beneficiary
form duly completed and filed with the Company bearing the most recent date will
be the Beneficiary. All payments due under the Plan after the death of a
Participant shall be made to his or her Beneficiary, except that (i) if the
Participant does not designate a Beneficiary or the Beneficiary predeceases the
Participant, any remaining benefits payable under the Plan after the
Participant’s death shall be paid to the Participant’s estate, and (ii) if the
Beneficiary survives the Participant but dies prior to receiving the benefits
payable under the Plan, the benefits under the Plan shall be paid to the
Beneficiary’s estate.

13.  Amendment and Termination. The Board may at any time, or from time to time,
amend or terminate the Plan; provided, however, that no such amendment or
termination shall reduce Plan benefits which accrued prior to such amendment or
termination without the prior written consent of each person entitled to receive
benefits under the Plan who is adversely affected by such action; and, provided
further, that the Plan shall not be amended more

7



--------------------------------------------------------------------------------



 



    frequently than once every six months, other than to comply with changes in
the Internal Revenue Code, the Employee Retirement Income Security Act, or the
rules promulgated thereunder.       Notwithstanding the foregoing, no
termination or amendment of this Plan may accelerate payment of Post-2004
Benefits to any Participant except under the following conditions subject to the
mandatory six-month delay for Specified Employees:

     (1) The Company may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(c) the first calendar year in which the payment is administratively
practicable.
     (2) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.
     (3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Treasury Regulation §1.409-1(c) if any
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (c) no
payments in liquidation of the Plan are made within 12 months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred; (d) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (e) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the service recipient takes all necessary action to irrevocably terminate and
liquidate the Plan.

14.  Plan Unfunded, Rights Unsecured. With respect to the Equity Participation
Account and the Retainer Deferral Account, the Plan is unfunded. Each Account
under the plan

8



--------------------------------------------------------------------------------



 



    represents only a general contractual conditional obligation of the Company
to pay in cash the balance thereof in accordance with the provisions of the
Plan. All Restricted Stock Units made under the Plan will be made from and
pursuant to the Company’s 2008 Performance Plan.

15.   Assignability. All payments under the Plan shall be made only to the
Participant or his or her duly designated Beneficiary (in the event of his or
her death). Except pursuant to Section 12 or the laws of descent and
distribution and except as may be required by law, the right to receive payments
under the Plan may not be assigned or transferred by, and are not subject to the
claims of creditors of, any Participant or his or her Beneficiary during his or
her lifetime.

16.   Change in the Common Stock. In the event of any stock dividend, stock
split, recapitalization, merger, split-up or other change affecting the Common
Stock of the Company, the Units in each Account shall be adjusted in the same
manner and proportion as the change to the Common Stock.

17.   Quarterly Statements of Accounts — Valuation. Each calendar quarter the
Company will prepare and send to each Participant a statement reporting the
status of his or her Account or Accounts and Restricted Stock Units as of the
close of business on the last business day of the prior calendar quarter. To the
extent an Account is denominated in Units, the value of the Units and Restricted
Stock Units will be reported at the Fair Market Value of the Common Stock on the
relevant valuation date.

18.   No Other Rights. Neither the establishment of the Plan, nor any action
taken thereunder, shall in any way obligate the Company to nominate an Outside
Director for re-election or continue to retain an Outside Director on the Board
or confer upon any Outside Director any other rights in respect of the Company.

19.   Successors of the Company. The Plan shall be binding upon any successor to
the Company, whether by merger, acquisition, consolidation or otherwise.

20.   Law Governing. The Plan shall be governed by the laws of the State of
Ohio.

Executed this 22nd day of December, 2008.

                  THE GOODYEAR TIRE & RUBBER COMPANY    
 
           
 
  By:   /s/ Joseph B. Ruocco    
 
     
 
Joseph B. Ruocco    
 
      Senior Vice President, Human Resources    
 
                ATTEST:    
 
           
 
  By:   /s/ Bertram Bell    
 
     
 
Bertram Bell    
 
      Assistant Secretary    

9